Name: Commission Regulation (EEC) No 306/89 of 7 February 1989 on the supply of various consignments of cereals as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 8 . 2. 89 Official Journal of the European Communities No L 36/5 COMMISSION REGULATION (EEC) No 306/89 of 7 February 1989 on the supply of various consignments of cereals as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community* Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1870/88 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid man ­ agement (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 1 560 tonnes of cereals ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, HAS ADOPTED THIS REGULATION : Article 1 Cereals shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annex in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annex. Supplies shall be awarded by the tendering procedure . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and direcdy applicable in all Member States. Done at Brussels, 7 February 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . 0 OJ No L 168, 1 . 7 . 1988, p. 7. 0 OJ No L 136, 26. 5. 1987, p. 1 . {*) OJ No L 204, 25, 7. 1987, p. 1 . No L 36/6 Official Journal of the European Communities 8 . 2. 89 ANNEX 1 . Operation Nos ('): 1282 - 1286/88 2. Programme : 1988 3, Recipient : Euronaid, Rhijngeestersstratweg 40, PO Box 77, NL-2340 AB Oegstgeest 4. Representative of the recipient (*) : see OJ No C 103, 16. 4. 1987 5. Place or country of destination : Haiti, Colombia, Rwanda, Dominican Republic 6. Product to be mobilized : rolled oats 7. Characteristics and quality of the goods (J) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under II. A. 9) 8 . Total quantity : 905 tonnes (1 560 tonnes of cereals) 9. Number of lots : one (five parts : A : 138 tonnes ; B : 150 tonnes ; C : 120 tonnes ; D : 449 tonnes ; E : 48 tonnes) 10. Packaging and marking (*) (8) f) (10) ; A, E 0 ; B, C, D (") : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under II. B. 3)  marking on the bags in letters at least 5 cm high :  A : 'ACCIÃ N N ° 1282/88 / COPOS DE AVENA / COLOMBIA / CARITAS NEERLANDICA / 80319 / BOGOTÃ  VÃ A SANTA MARTA / DONACIÃ N DE LA COMUNIDAD ECONÃ  ­ MICA EUROPEA / DESTINADO A LA DISTRIBUCIÃ N GRATUITA'  B : 'ACCIÃ N N ° 1283/88 / COPOS DE AVENA / REPÃ BLICA DOMINICANA / CARITAS NEERLANDICA / 80333 / SANTO DOMINGO / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA / DESTINADO A LA DISTRIBUCIÃ N GRATUITA'  C : 'ACTION N" 1284/88 / FLOCONS D'AVOINE / HAITI / CARITAS BELGICA / 80285 / PORT-AU-PRINCE / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / POUR DISTRIBUTION GRATUITE'  D : 'ACTION N ° 1285/88 / FLOCONS D'AVOINE / HAÃ TI / CARITAS NEERLANDICA / 80322 / PORT-AU-PRINCE / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / POUR DISTRIBUTION GRATUITE'  E : 'ACTION N » 1286/88 / FLOCONS D'AVOINE / RWANDA / CARITAS BELGICA / 80286 / KIGALI VIA MOMBASA / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / POUR DISTRIBUTION GRATUITE' 11 . Method of mobilization : the Community market 12. Stage of supply : free at port of shipment 13. Port of shipment :  14. Port of landing specified by die recipient :  15. Port of landing :  16. Address of die warehouse and, if appropriate, port of landing : -  17. Period for making the goods available at the port of shipment : 20. 3 . 1989 to 15. 4. 1989 18 . Deadline for the supply :  19. Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 28. 2. 1989 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 14. 3. 1989 at 12 noon (b) period for making the goods available at the port of shipment : 1 . 4. 1989 to 20. 4. 1989 (c) deadline for the supply :  22. Amount of die tendering security : ECU 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (*) : Bureau de l'aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi, B-1049 Bruxelles ; telex AGREC 22037 B 25. Refund payable on request by die successful tenderer (*) : refund applicable on 15. 2. 1989 fixed by Commission Regulation (EEC) No 217/89 (OJ No L 25, 28 . 1 . 1989, p. 22) 8 . 2. 89 Official Journal of the European Communities No L 36/7 Notes : (') The operation number is to be quoted in all correspondence. (2) Commission delegate to be contacted by the successful tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium- 134 and - 137 levels . The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  phytosanitary certificate,  certificate of origin. The supplier should send a duplicate of the original invoice to M. De Keyzer and SchÃ ¼tz BV, Postbus 1438, Blaak 16, NL-3000 BK. Rotterdam. (4) Since the goods my be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. (*) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the: tendering security referred to in Article 7 (4) (a) of Regula ­ tion (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels : 235 01 32 236 10 97 235 01 30 236 20 05 0 Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987) is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex. 0 Shipment to take place in 20-foot containers ; conditions FCL/LCL shippers-count-load and stowage (cls). (*) The successful tenderer has to submit to the recipient's agent a complete packing list of each container, specifying the number of bags belonging to each shipping number as specified in the invitation to tender. f) The successful tenderer has to seal each container with a numbered locktainer, the number of which is to be provided to the beneficiary's forwarder. (,0) Supply free-at-port-of-shipment, as provided for in Article 13 of Regulation (EEC) No 2200/87, implies that the following costs at the port of shipment shall be borne by the successful tenderer : Should containers be used on an FCL/FCL or FCL/LCL basis, all costs to the use of such containers, with the exception of rental costs, up to the terminal stage, including THC (terminal handling charges). Where, on the basis of the second subparagraph of point 2 of the aforementioned Article 13, the successful tenderer is responsible for loading the containers on board the vessel designated by the reci ­ pient, the refund of the costs within the meaning of the said provisions does not include the THC, Should containers be used on an LCL/FCL or LCL/LCL basis, no costs ; successful tenderer shall deliver the goods to the terminal at a stage where the stuffing of the containers can be immediately done at the recipient's expense. (") Shipment to take place in 40-foot containers ; conditions FCL/LCL shippers-count-load and stowage (cls).